Citation Nr: 0125823	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 
1998, for service connection for a hearing loss disability.  

2.  Entitlement to an effective date earlier than December 
18, 1998, for a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In September 2000, the Board found that the veteran had 
submitted new and material evidence to reopen a claim for 
service connection for a bilateral hearing loss disorder and 
granted service connection for a bilateral hearing loss 
disorder.  Service connection for a cervical spine condition 
was denied.  The evaluation of the low back disorder, then 
rated as 40 percent disabling, and entitlement to TDIU was 
remanded to the RO for further development.  The RO 
subsequently granted a 60 percent rating for the back 
disorder.  In a statement dated in March 2001, the veteran 
stated that he did not disagree with the assignment of 60 
percent for the back disorder.  As there is no dispute as to 
the evaluation of the back disorder, the evaluation of the 
back disorder is no longer an issue before the Board.  
38 U.S.C.A. § 7104(a) (West 1991).  The RO also granted TDIU.  
The veteran disagreed with the effective dates of service 
connection for the hearing loss disability and TDIU.  Those 
issues are currently before the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

VCAA requires VA to notify claimants of the evidence required 
to support their claims.  38 U.S.C.A. § 5103 (West Supp. 
2001).  See also  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.159).  More 
significant here, is the long standing legal requirement that 
a statement of the case cite the pertinent law and regulation 
and discuss how they affect the agency's decision.  
38 U.S.C.A. § 7105(d)(1)(B) (West 1991).  In this case, the 
statement of the case provided the veteran with the basic law 
and regulations (38 C.F.R. § 3.400) on effective dates; 
however, the veteran was not claiming that he had filed 
earlier or that he met any of the section 3.400 criteria.  The 
veteran asserted that an earlier effective date was warranted 
because he had made earlier claims which had been denied.  He 
assert that the earlier denials were wrong and he should 
therefore be granted an earlier effective date.  The claim for 
an earlier effective date in this case is a claim of error.  
The RO must analyze the claim of error.  If the claim is not 
allowed, the RO should provide a supplemental statement of the 
case which cites and discusses the law and regulations dealing 
with clear and unmistakable error in RO decisions, 
particularly the December 1989 rating decision which denied 
TDIU, and the October 1990 and February 1992 rating decisions 
holding that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO must analyze the claim of error 
in previous denials.  If the claim is not 
allowed, the RO should provide the veteran 
and his representative a supplemental 
statement of the case which cites and 
discusses the law and regulations dealing 
with clear and unmistakable error in RO 
decisions, particularly the December 1989 
rating decision which denied TDIU, and the 
October 1990 and February 1992 rating 
decisions holding that new and material 
evidence had not been submitted to reopen 
a claim of entitlement to service 
connection for bilateral hearing loss.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





